74 F. Supp. 669 (1947)
RUSCONI et al.
v.
UNITED STATES.
No. 7046-WM.
District Court, S. D. California, Central Division.
July 28, 1947.
Bishop & Hoffman, of Los Angeles, Cal., Thomas P. Weldon, of Los Angeles, Cal., of counsel), for plaintiffs.
Ronald Walker, Asst. U. S. Atty., of Los Angeles, Cal., for defendant.
MATHES, District Judge.
This cause having heretofore come before the court for hearing on motion of Employers' Fire Insurance Company, a corporation, The Automobile Insurance Company of Hartford, a corporation, and Westchester Fire Insurance Company, a corporation, for leave to intervene as parties plaintiff, and the motion having been heard and submitted for decision, and it appearing to the court that the Federal Tort Claims Act, 28 U.S.C.A. § 931, does not expressly grant consent to suit by the subrogee of a claimant, See 31 U.S.C.A. § 203, and that consent of the Government to be sued, being a relinquishment of sovereign immunity, must be strictly interpreted (United States v. Sherwood, 1940, 312 U.S. 584, 590, 61 S. Ct. 767, 85 L. Ed. 1058; Defense Supplies Corporation v. United States Lines Co., 2 Cir., 1945, 148 F.2d 311, 312); it is now ordered that the motion of Employers' Fire Insurance Company, a corporation, The Automobile Insurance Company of Hartford, a corporation, and Westchester Fire Insurance Company, a corporation, for leave to intervene as parties plaintiff in this action be and is hereby denied.
It is further ordered that the Clerk this day forward copies of this order by United States mail to the attorneys for the parties appearing in this cause.